UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                       -v-                                            18-CR-36 (JPO)

 DAVID MIDDENDORF and                                            OPINION AND ORDER
 JEFFREY WADA,
                                 Defendants.


J. PAUL OETKEN, District Judge:

          Defendants David Middendorf and Jeffrey Wada, along with three other individuals,

were charged with fraud offenses involving a scheme in which employees of KPMG LLP

(“KPMG”) obtained and used confidential information of the Public Company Accounting

Oversight Board (“PCAOB”) in order to improve KPMG’s performance on PCAOB inspections.

Following a jury trial in February and March 2019, Middendorf and Wada were convicted on

certain counts and acquitted on one count. Both Defendants have moved for judgment of

acquittal or, in the alternative, for a new trial. For the reasons that follow, the motions are

denied.

I.        Background

          The Court presumes familiarity with the background of this case and with the legal issues

addressed in the Court’s opinion denying Defendants’ motion to dismiss the indictment. See

United States v. Middendorf, No. 18-CR-36, 2018 WL 3443117 (S.D.N.Y. July 17, 2018) (Dkt.

No. 114).

          Trial against Defendants Middendorf and Wada began on February 11, 2019. On March

11, 2019, the jury found Middendorf guilty on Count Two (conspiracy to commit wire fraud, in

violation of 18 U.S.C. § 1343), and Counts Three, Four, and Five (wire fraud in 2015, 2016, and



                                                  1
2017, respectively). The jury found Wada guilty on Count Two (conspiracy to commit wire

fraud) and Counts Four and Five (wire fraud in 2016 and 2017, respectively). The jury acquitted

both Defendants on Count One (conspiracy to defraud the Securities and Exchange Commission,

in violation of 18 U.S.C. § 371). (Dkt. No. 325.)

       Middendorf and Wada have both moved for judgment of acquittal pursuant to Rule 29 of

the Federal Rules of Criminal Procedure. They move, in the alternative, for a new trial pursuant

to Rule 33.

II.    Motions for Judgment of Acquittal

       A motion for judgment of acquittal under Rule 29 may be granted only if “no rational

trier of fact could find guilt beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 317

(1979). When considering such a motion, the Court “must view the evidence in the light most

favorable to the government, crediting every inference that could have been drawn in the

government’s favor, and deferring to the jury’s assessment of witness credibility and its

assessment of the weight of the evidence.” United States v. Pauling, 924 F.3d 649, 656 (2d Cir.

2019) (internal quotation marks omitted). A defendant challenging a jury’s guilty verdict “bears

a heavy burden.” United States v. Martoma, 894 F.3d 64, 72 (2d Cir. 2017) (internal quotation

marks omitted).

       Defendants argue that the evidence at trial was insufficient to support the jury’s guilty

verdict for several reasons. Each is addressed in turn.

       A.      Confidential PCAOB Information as Property

       Defendants contend that the evidence at trial failed to establish that the PCAOB

information at issue is “property” within the meaning of the wire fraud statute.

       First, they argue that the information is not property because it is regulatory in character.

This argument was rejected by the Court in its pretrial opinion. See Middendorf, 2018 WL


                                                 2
3443117, at *7-9. The Court adheres to its view that the PCAOB’s confidential inspection

information is property for purposes of 18 U.S.C. § 1343, for the reasons explained in that

opinion. The evidence at trial — including testimony about the resource-intensive process for

planning inspections and the many factors considered by the PCAOB in deciding which audits to

inspect — established that the inspections lists had significant value to the PCAOB. (See, e.g.,

Tr. 440-42, 445-54, 711-15, 2175, 2183.) 1

       Second, Defendants argue that the PCAOB’s inspection lists are not “property” because

the PCAOB did not treat that information as confidential. As Middendorf acknowledges, this

Court correctly instructed the jury that the information must be “both considered and treated by

an entity in a way that maintained the entity’s exclusive right to the information.” (Tr. 3446-47.)

There was ample evidence at trial that the PCAOB carefully maintained as confidential its

inspection information — in particular, the identity and timing of the audits it planned to inspect.

(Tr. 1773, 1855.) It is true that the PCAOB eventually notified the audit firms in advance of the

inspections, but it did so only two to four weeks in advance, after the 45-day documentation

period was closed. (Tr. 460-61.) There was also sufficient evidence that the PCAOB took active

steps to keep the inspection lists confidential. (Tr. 442, 1699-1701, 1708-25.) The fact that the

PCAOB gave audit firms advance notice of certain other information, such as the topics of

upcoming meetings, is irrelevant to whether the information at issue here — the inspection

lists — was treated as confidential by the PCAOB.




       1
        “Tr.” refers to the trial transcript, which is at Docket Numbers 279 to 323. “GX” refers
to Government Exhibits and “DX” refers to Defendants’ exhibits.


                                                 3
       B.      Evidence of Middendorf’s Violation of the Wire Fraud Statute

       Middendorf challenges his convictions on Counts Two through Five, arguing that the

evidence was insufficient to prove that he willfully conspired to defraud the PCAOB or aided

and abetted any PCAOB employee’s embezzlement of PCAOB information. Middendorf’s

arguments largely fail to take account of testimony by Sweet and Whittle, which the jury was

entitled to credit. And to the extent that the jury disbelieved conflicting testimony by

Middendorf, it was entitled to do so.

       Testimony and other evidence at trial supported the following facts:

       •    When Sweet joined KPMG in May 2015, Middendorf asked him to share certain
            confidential PCAOB inspection information that Sweet had from his prior work at the
            PCAOB. (Tr. 761-74.)

       •    In May 2015, Sweet informed Whittle that he had taken the PCAOB’s confidential
            inspection list for 2015 from the PCAOB. (Tr. 777.) Whittle informed Middendorf,
            who told Whittle to “get that list.” (Tr. 1856.) Whittle proceeded to obtain the list
            from Sweet and forwarded it to Middendorf. (Tr. 1860.) Whittle’s email to
            Middendorf said, “The complete list. Obviously, very sensitive. We will not be
            broadcasting this.” (Tr. 1861; GX 754.) With respect to at least one audit,
            Middendorf put additional resources in place to improve KPMG’s inspection results
            based on the confidential information. (Tr. 810-11, 1864, 65.)

       •    Middendorf and Whittle indicated to Sweet that they expected him to continue to
            obtain and share confidential PCAOB information. (Tr. 947, 1014, 1866, 1919.)

       •    In March 2016, Sweet obtained the PCAOB’s banking inspection list for 2016 from
            Holder, who had obtained it from Wada. (Tr. 856.) On the same day that Sweet
            obtained the list, he participated in a meeting with Middendorf and Whittle in which
            they agreed to conduct secret (or “stealth”) re-reviews of the work papers for certain
            engagements that they now knew the PCAOB was planning to inspect. (Tr. 868-74,
            1887, 2146-47.) Middendorf and his co-conspirators took steps to avoid detection,
            including falsely characterizing the re-reviews as being part of a preexisting
            monitoring program. (Tr. 888, 1994, 1902-05, 2146-47; 2922-24; GX 954.) The re-
            reviews led to improved results for KPMG — i.e., fewer comments from the PCAOB
            — on the 2016 inspections. (Tr. 947; GX 1358.)

       •    In January 2017, Middendorf received a “preliminary” inspection list for 2017, once
            again through the same chain of communication (Wada to Holder to Sweet to Whittle
            and Middendorf). Middendorf took down the list on his phone. (GX 655, 656-A,
            1362.) Middendorf and Whittle then decided to and proceeded to devote additional


                                                 4
           resources to the engagements on the preliminary list of PCAOB inspections for 2017.
           (Tr. 1921-24.)

       •   In February 2017, Wada texted Holder, “Okay, I have the grocery list[.] All the things
           you’ll need for the year[.]” (GX 1428.) This time, the PCAOB’s entire inspection
           list of 47 KPMG audit engagements was passed from Wada to Holder to Sweet.
           Sweet then shared the list with Whittle and Middendorf, who took down the list on
           his phone. (Tr. 1065-67; GX 657.) Sweet informed them that the information was
           from a “former colleague at the PCAOB” but that Sweet “had not solicited this
           information and . . . didn’t ask for it . . . and didn’t know what to do with it.” (Tr.
           1066, 1067-68.) Middendorf responded that “this is information that’s too good not
           to use.” (Tr. 1068.) Based on the 2017 inspection list, Sweet began informing certain
           KPMG audit partners that their audits were going to be inspected. (Tr. 1061-63.)
           When Middendorf learned this, he entered Whittle’s office and said, “What the fuck
           is Brian Sweet doing? Why is he telling people [] they’re being inspected?” (Tr.
           1932.)

       •   Whittle and Sweet knew what they were doing was wrong, although they did not
           know that it was criminal. (Tr. 721-22, 1080, 1107, 1881, 1940, 1977-78.)

       With respect to the conspiracy charge, Middendorf argues that there was no evidence that

he agreed with anyone to obtain confidential PCAOB information. This argument is unavailing.

As the jury was properly instructed, a conspiracy does not require an explicit agreement. Rather,

an unlawful agreement “may be inferred from entirely circumstantial evidence.” United States v.

Jones, 393 F.3d 107, 111 (2d Cir. 2004). It was a permissible inference from the evidence that

Middendorf encouraged if not directed Sweet to continue to obtain confidential PCAOB

inspection information so that KPMG could use the information for its benefit. Nor is the jury’s

verdict undermined by the fact that Middendorf did not know exactly from whom the

information was coming. “[I]t is well settled law that an individual need not know the identities

of all coconspirators in order to be found guilty of being a member of a conspiracy.” United

States v. Dove, 884 F.3d 138, 147 (2d Cir. 2018) (quoting United States v. Harris, 8 F.3d 943,

946 (2d Cir. 1993)). It was certainly reasonable for the jury to infer that Middendorf understood

the confidential inspection information to be coming from a PCAOB employee who was

breaching his or her duty to the PCAOB.


                                                5
       Middendorf also argues that the Government failed to prove that he acted with the

requisite criminal intent. Based on all the evidence at the trial, the jury reasonably could have

found that Middendorf knew his conduct to be wrongful, notwithstanding his testimony to the

contrary. Indeed, the direct evidence of Middendorf’s efforts to conceal his conduct support

such a finding.

       Finally, Middendorf contends that he should be acquitted on the substantive wire fraud

counts (Counts Three, Four, and Five) because he did not aid and abet any PCAOB employees’

acts of embezzlement.

       With respect to 2015 (Count Three), Middendorf has a point. The evidence showed that

Sweet arrived at KPMG in May 2015, having already taken the 2015 PCAOB inspection list

entirely on his own. (Tr. 720-21, 1128.) While Middendorf elicited certain limited confidential

information from Sweet on his first day at KPMG (Tr. 760-63), there was no evidence that

Middendorf (or anyone else at KPMG) had encouraged Sweet to take the 2015 inspection list

from his former employer. Therefore, if Middendorf is correct that Sweet’s embezzlement or

misappropriation of the 2015 inspection list was “complete” when Sweet took the list from the

PCAOB, then Middendorf could not have aided and abetted that crime. See United States v.

Reifler, 446 F.3d 65, 96 (2d Cir. 2006) (“A defendant may not properly be convicted of aiding

and abetting a crime that was completed before his accessorial acts were performed.”).

       The Court concludes, however, that the misappropriation of confidential information, at

least in the circumstances of this case, is not complete until the information is disseminated or

used. See United States v. Czubinski, 106 F.3d 1069, 1074 (1st Cir. 1997). That conclusion is

particularly apt here, where the confidential information is highly specialized: it is essentially

meaningless to everyone outside the PCAOB except a limited universe consisting of audit firms




                                                  6
that are subject to inspection by the PCAOB. The presence of this information in the heads or

the files of a former PCAOB employee is harmless unless and until it is leaked to someone in

that universe of audit firms. Put another way, the scheme to defraud charged in this case was a

scheme to “obtain and use” the PCAOB’s confidential information, and the PCAOB was

defrauded of its property — that is, its right to the exclusive use of its own inspection lists —

when that confidential information was disseminated to and used by KPMG. Thus, the fact that

Middendorf had not encouraged Sweet to take the 2015 inspection list in the first place does not

exculpate him. When Middendorf learned in May 2015 that Sweet had taken the 2015 PCAOB

inspection list, he promptly told Whittle to “get that list” from Sweet. (Tr. 1856.) That directive

by Middendorf did two things: it effectuated the obtaining of the 2015 inspection list by

“KPMG” — specifically, by a senior executive at KPMG with the capacity and authority to

make use of it; and it set in motion Middendorf’s use of the confidential inspection information

to improve KPMG’s performance on PCAOB inspections.

        With respect to 2016 and 2017 (Counts Four and Five), the evidence was sufficient to

establish that Middendorf aided and abetted an ongoing fraud by encouraging Sweet to continue

acquiring confidential PCAOB inspection information for KPMG’s use. Moreover, Middendorf

actively participated in the fraud while it was ongoing, including by implementing the stealth re-

reviews in 2016 and by allocating additional resources to the preliminary inspection targets in

2017.

        Viewing all the evidence in the light most favorable to the Government, and deferring to

the jury’s assessment of witness credibility, the Court concludes that a rational jury could find

Middendorf guilty on Counts Two through Five.




                                                  7
       C.      Evidence of Wada’s Violation of the Wire Fraud Statute

       Wada challenges his convictions on Counts Two, Four, and Five, arguing that the

evidence was insufficient to prove that he joined the conspiracy with the requisite intent or that

he committed wire fraud in 2016 and 2017.

       On the conspiracy count, Wada contends that there was insufficient evidence showing

that he intended the confidential PCAOB inspection information to be used by KPMG, or that he

knew how KPMG would use it to affect inspection results. These arguments ignore the evidence

and fail to accord deference to the jury’s reasonable inferences from the evidence. It is hardly

surprising that there was no direct communication from Wada to KPMG personnel walking them

through the relevance of the PCAOB’s inspection lists and how KPMG might use them. It was

eminently reasonable for the jury to infer from the evidence that this was obvious to all of those

involved in the conspiracy. Deference to a jury’s verdict is “especially important” in a

conspiracy case because “a conspiracy by its very nature is a secretive operation, and it is a rare

case where all aspects of a conspiracy can be laid bare in court with the precision of a surgeon’s

scalpel.” Jackson, 335 F.3d at 180 (internal quotation marks omitted).

       The evidence showed that Wada was upset about being passed over for a promotion at

the PCAOB and was interested in a partnership at KPMG and a “fat payday.” (GX 202, 209,

1414.) Given his role as an inspector at KPMG, the jury could reasonably infer that he knew

how advanced notice of inspection selections would be used by KPMG. Sweet told Holder to

relay to Wada KPMG’s appreciation for the confidential information. (Tr. 838, 843-44; GX

1434.) Wada used coded language, referring to the confidential inspection list as a “grocery

list,” supporting a reasonable inference that he was aware that his conduct was wrongful. (GX

1402, 1428.) And he referred to the final 2017 inspection list as “all the things you’ll need for




                                                 8
the year” (GX 1428), supporting a reasonable inference that he knew how KPMG could and

would use the inspection lists to improve its inspection results.

       For similar reasons, the evidence, viewed in the light most favorable to the Government,

was sufficient to prove that Wada engaged in a scheme to defraud in 2016 and 2017. To prove

that the defendant acted with a specific intent to defraud, it is not necessary to establish that the

defendant was aware of all the details of the scheme. It is sufficient to show that he “joined the

venture, [that he] shared in it, and that his efforts contributed towards its success.” Reifler, 446

F.3d at 96 (alteration in original) (internal quotation marks omitted). The testimony and other

evidence supported reasonable inferences by the jury that Wada hoped to get a job at KPMG and

that he provided the confidential inspection information to KPMG with the knowledge and intent

that KPMG would use it to improve its PCAOB inspection results.

       Wada also argues that there was no evidence that he was “entrusted” with the PCAOB

inspection lists for 2016 and 2017, as required for conviction on an embezzlement theory of wire

fraud. The evidence established, however, that Wada was a member of the PCAOB’s

inspections division, and as such, had access to the PCAOB’s Inspections Information System

(“IIS”), which maintained confidential audit inspection information. (GX 10, GX 138; Tr. 361-

62, 383, 442, 483, 644, 646, 718-19.) The evidence also showed that Wada logged into the IIS

system on the very days on which confidential information was leaked to KPMG. (GX 2352-53,

GX 138.) Wada argues that because he was a member of the KPMG-Japan inspections team, he

was not “entrusted” with KPMG-US inspection information because the PCAOB treats

inspection information as confidential within each inspections team. (Tr. 639-40; DX 1439.)

This argument cuts too finely with respect to the concept of entrustment. Wada in fact was

entrusted by the PCAOB with the inspection information in the IIS system, including the




                                                   9
KPMG-US inspection lists, irrespective of company policies about proper use of and access to

the information. Further, in connection with efforts to cover up the scheme, Wada told Holder

that he could explain his access to the KPMG-US information on the IIS system through another

role at the firm that “required him to be aware of what other schedules existed.” (Tr. 1090.)

       Viewing all the evidence in the light most favorable to the Government, and deferring to

the jury’s assessment of witness credibility, the Court concludes that a rational jury could find

Wada guilty on Counts Two, Four, and Five.

III.   Motions for a New Trial

       Defendants also move for a new trial pursuant to Rule 33 of the Federal Rules of

Criminal Procedure. That Rule provides: “Upon a defendant’s motion, the court may vacate any

judgment and grant a new trial if the interest of justice so requires.” Fed. R. Crim. P. 33(a).

“[B]efore ordering a new trial pursuant to Rule 33, a district court must find that there is a real

concern that an innocent person may have been convicted.” United States v. McCourty, 562 F.3d

458, 475 (2d Cir. 2009) (internal quotation marks omitted). “The test is whether it would be a

manifest injustice to let the guilty verdict stand.” United States v. Sanchez, 969 F.2d 1409, 1414

(2d Cir. 1992) (internal quotation marks omitted).

       A.      Government Summation

       Defendants contend that a new trial is warranted because of allegedly improper remarks

in the Government’s rebuttal summation.

       First, Defendants argue that the Government improperly shifted the burden of proof by

suggesting (1) that Wada could have called witnesses to establish the Government’s supposedly

inadequate investigation or the defense theory that the PCAOB leak was someone other than

Wada, (2) that Middendorf had to prove what the interior of a restaurant (Avra) looked like, and

(3) that there were certain Government arguments that Defendants “had to attack.” The


                                                 10
Government “is ordinarily permitted to respond to arguments impugning the integrity of its case”

and “may comment on a defendant’s failure to call witnesses to support his factual theories.”

United States v. Bautista, 23 F.3d 726, 733 (2d Cir. 1994) (internal quotation marks omitted).

Viewed in context, these comments did not cross the line of impropriety. None of them would

have been reasonably viewed by the jury as shifting the burden of proof, as opposed to

permissible commentary on the evidence, particularly given the Court’s repeated instructions and

clarifications that the burden rests squarely with the Government.

       Second, Defendants argue that the Government relied on facts not in evidence in

addressing the accuracy and thoroughness of the Government’s investigation and evidence

(Wada) and in discussing the interior of the restaurant Avra (Middendorf). With regard to the

former, the summation was based on reasonable inferences from the evidence and was a fair

response to defense counsel’s closing argument. With respect to the latter, as this Court

previously ruled, the Government’s argument was best interpreted as simply a commentary on

the evidence and was not improper. (Tr. 3496.)

       Third, Wada argues that the Government improperly vouched for Sweet, a cooperating

witness, by arguing that “you can believe Sweet because he told you the truth.” (Tr. 3372.)

Again, as the Court ruled at trial, this and similar statements by the Government, viewed in

context, were permissible arguments based on the evidence in the case, made in response to

defense counsel’s attempts to characterize Sweet as a liar. They did not imply or suggest special

knowledge on the part of the prosecutor of facts not before the jury. See United States v.

Williams, 690 F.3d 70, 76 (2d Cir. 2012).

       Finally, Wada argues that the Government improperly used the analogy of “a man who is

cheating on his wife and lying to her about it,” inviting the jury to question Wada’s




                                                11
trustworthiness and morality. This was simply an analogy used by the Government in making an

argument about the inconsistency of certain defense arguments. It did not involve any personal

accusation about Wada. The Court sees nothing improper about, and no unfair prejudice from,

the use of the analogy. (Tr. 3411.) See, e.g., United States v. LaMorte, 950 F.2d 80, 85 (2d Cir.

1991) (“[T]he government is not barred from using rhetorical devices during the trial.” (internal

quotation marks omitted)).

        B.      Jury Instructions

        Middendorf contends that the jury instructions were erroneous in four respects.

                1.      Wire Fraud

        First, Middendorf argues that the jury should have been instructed that the embezzlement

was complete when the information was misappropriated from the PCAOB. As Middendorf

points out, the Second Circuit held in United States v. Sampson, 898 F.3d 270, 277 (2d Cir.

2018), that an embezzlement is complete when a person converts the property of another with

fraudulent intent. That case, however, involved the taking of funds rather than a scheme to

defraud a victim by obtaining and using its confidential information. As discussed above

(section II.B), the better view of the law is that in the latter scenario, the fraud is a unitary

scheme encompassing both the obtaining and the dissemination or use of the confidential

information. See Czubinski, 106 F.3d at 1074-76; United States v. Martin, 228 F.3d 1, 16-17 (1st

Cir. 2000).

        The “use” of confidential information is integral to the fraud because it is when the

information is used by a third party that the victim is “deprived of its right to exclusive use of the

information.” Carpenter v. United States, 484 U.S. 19, 26 (1987) (emphasis added); cf. United

States v. O’Hagan, 521 U.S. 642, 656 (1997) (under Section 10(b) of Securities Exchange Act,




                                                   12
“the fiduciary’s fraud is consummated, not when the fiduciary gains the confidential information,

but when, without disclosure to his principal, he uses the information to purchase or sell

securities”). Therefore, the Court properly declined to instruct the jury that the embezzlement

was complete after the information was leaked.

       Middendorf also challenges other aspects of the wire fraud charge, arguing that it

encouraged the jury to convict Middendorf without regard to his involvement in the origination

of the embezzlement scheme. The instructions were based on Second Circuit case law and were

not erroneous. As the court held in Reifler, a person can be guilty of aiding and abetting fraud

“even if he did not learn of the crime at its inception but knowingly assisted at a later stage.”

446 F.3d at 96. The Court also correctly instructed the jury on the requisite degree of

knowledge. (Tr. 3448-50.)

               2.      Materiality

       The Court inadvertently failed to include a materiality instruction in the wire fraud

charge, although it indicated that it would do so. (Tr. 2997.) Materiality is an element of wire

fraud. Neder v. United States, 527 U.S. 1, 20 (1999). The failure to include it in the jury charge

is subject to harmless-error analysis. Id. at 15-16. The issue of materiality was not contested at

trial, and there was extensive evidence that the confidentiality of the PCAOB’s inspection lists

was important to the PCAOB. There is little question, based on the evidence, that Sweet’s and

Wada’s misappropriation of the PCAOB’s confidential inspection lists, including their sharing of

those lists with KPMG for its use, would have been “of concern” to the PCAOB. In light of the

overwhelming evidence of materiality, and the lack of argument by Defendants on this element,

the Court concludes that the omission of this instruction was harmless.




                                                 13
               3.      Willfulness

       Middendorf challenges the Court’s jury instruction on willfulness as improper and

contrary to the law of the Second Circuit. Middendorf requested that the Court follow the

instruction in Judge Sand’s treatise on the requisite intent to commit wire fraud:

       The second element that the government must prove beyond a reasonable doubt is
       that the defendant participated in the scheme to defraud knowingly, willfully and
       with specific intent to defraud. . . . “Willfully” means to act knowingly and
       purposely, with an intent to do something the law forbids; that is to say, with a bad
       purpose either to disobey or disregard the law.

2 Sand et al., Modern Federal Jury Instructions ¶ 44.01, Instr. 44-5 (emphasis added). Counsel

for the parties discussed the proper willfulness instruction extensively before and during the trial,

including in letter briefs. After careful consideration, the Court instructed the jury that

“‘willfully’ means to act voluntarily and with a wrongful purpose.” (Tr. 3450 (emphasis added).)

The Court also instructed the jury on the meaning of “specific intent to defraud.”

       As Middendorf correctly points out, some version of the Sand instruction on willfulness

is frequently given by judges in the Southern District of New York in wire fraud cases.

However, there is a dearth of authority supporting the correctness of that instruction in the wire

fraud context, particularly in light of the fact that “willfulness” is not included in the wire fraud

statute itself. Of the authorities cited by Sand, only one — an Eighth Circuit decision from the

1980s, United States v. Massa, 740 F.2d 629, 643 n.8 (8th Cir. 1984) — actually appears to

support the Sand definition of willfulness. The problem with the Sand instruction is that it

arguably can be read as requiring that a defendant must know the law and intend to violate it in

order to be found guilty of wire fraud. But that is an incorrect statement of the law, according to

the vast weight of authority. As the Seventh Circuit has made clear, the wire fraud statute




                                                  14
“requires a specific intent to defraud but not wilfulness or any other proxy for knowledge of the

law.” United States v. Blagojevich, 794 F.3d 729, 739 (7th Cir. 2015) (emphasis added).

        That is because “mistake of law is not a defense.” Id.; accord United States v. Porcelli,

865 F.2d 1352, 1358 (2d Cir. 1989) (“The specific intent required under the mail fraud statute is

the intent to defraud, and not the intent to violate a statute.” (citation omitted)); United States v.

Stewart, 590 F.3d 93, 110 (2d Cir. 2009). Indeed, in the context of securities fraud under Section

10(b) — which explicitly includes “willfully” as an element, unlike wire fraud — the Second

Circuit has held that willfulness “do[es] not require a showing that a defendant had awareness of

the general unlawfulness of his conduct, but rather, that he had an awareness the general

wrongfulness of his conduct.” United States v. Kaiser, 609 F.3d 556, 569 (2d Cir. 2010).

        Based on these authorities, the Court concluded that Sand’s willfulness instruction is at

least misleading and likely incorrect. The Court adheres to that conclusion.

                4.      Multiple Conspiracies

        Finally, Middendorf argues that the Court should have instructed the jury on multiple

conspiracies, as he requested. He contends that the evidence at trial supported the existence of

more than one conspiracy because the source of the PCAOB information was attenuated from the

end users at KPMG: Middendorf did not know who Wada was, and vice-versa.

        If only one conspiracy has been alleged and proved, a multiple-conspiracies charge is not

warranted. United States v. Maldonado-Rivera, 922 F.2d 934, 962 (2d Cir. 1990). A single

conspiracy may be found where there is “mutual dependence . . . among the participants, a

common aim or purpose or a permissible inference, from the nature and scope of the operation,

that each actor was aware of his part in a larger organization where others performed similar

roles equally important to the success of the venture.” United States v. Vanwort, 887 F.2d 375,




                                                  15
383 (2d Cir. 1989) (formatting modified). A single conspiracy “may encompass members who

neither know one another’s identities, nor specifically know of one another’s involvement.”

United States v. Sureff, 15 F.3d 225, 230 (2d Cir. 1994) (citation omitted).

       For reasons similar to those discussed above, the evidence at trial supported a single

conspiracy to defraud the PCAOB of its right to the exclusive use of its confidential inspection

information. The fact that Middendorf and Wada did not specifically know of each other is not

dispositive, nor is it surprising. Middendorf had every reason to believe that the inspection

information was coming from someone at the PCAOB — and every reason to avoid knowing the

details about from whom it was coming. Wada, for his part, was hoping to get a job at KPMG,

and had every reason to believe that the information would be useful to KPMG — which plainly

involved the firm’s using the information in connection with PCAOB inspections.

       Based on the evidence at trial, the Court properly declined to instruct the jury on multiple

conspiracies.

       C.       Prejudicial Variance

       Wada argues that the evidence at trial showed multiple, smaller conspiracies, rather than

the single conspiracy alleged in the indictment. He contends that this was a prejudicial variance

warranting a new trial. A variance occurs “when the charging terms of the indictment are left

unaltered, but the evidence at trial proves facts materially different from those alleged in the

indictment.” United States v. D’Amelio, 683 F.3d 412, 417 (2d Cir. 2012) (internal quotation

marks omitted).

       As explained in the previous section, the evidence at trial supported a single conspiracy

rather than multiple conspiracies. Wada cites United States v. McDermott, 245 F.3d 133 (2d Cir.

2001), an insider trading case involving a remote tippee in which the conviction was reversed




                                                 16
based on a prejudicial variance. In contrast to McDermott, here there was nothing remote or

unforeseeable to Wada about KPMG’s use of the inspection information that he provided to

Holder, a KPMG employee. Unlike a stock tip, the confidential information leaked by Wada —

PCAOB’s inspection list for KPMG — was useful to precisely one entity: KPMG. It was

certainly foreseeable to Wada that the information would be passed along to others at KPMG so

that it could be used to improve KPMG’s performance on PCAOB inspections.

       There was no variance from the indictment, much less a prejudicial variance.

       D.      Weight of the Evidence

       Finally, Wada seeks a new trial on the ground that the weight of the evidence does not

support a conviction. To obtain a new trial on the basis that the jury’s verdict was against the

weight of the evidence, a defendant has the burden of establishing that a manifest injustice would

result from allowing the guilty verdict to stand. United States v. James, 712 F.3d 79, 107 (2d

Cir. 2013). As with a Rule 29 motion, the Court must defer to the jury’s assessment of the

credibility of witnesses and the weight of the evidence. United States v. LeRoy, 687 F.2d 610,

616 (2d Cir. 1982).

       For the reasons addressed in connection with Wada’s motion for judgment of acquittal

under Rule 29, the evidence was sufficient for the jury to find Wada guilty on Counts Two, Four,

and Five. Accordingly, Wada’s motion for a new trial is denied.

IV.    Conclusion

       For the foregoing reasons, Defendants’ motions for judgment of acquittal under Rule 29

and for a new trial under Rule 33 are denied.

       SO ORDERED.

Dated: September 9, 2019
       New York, New York



                                                17
